          Case 1:19-cr-00212-VEC Document 255 Filed 10/29/20
                                                        USDC Page
                                                             SDNY1 of 1
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
UNITED STATES DISTRICT COURT                                                 DATE FILED: 10/29/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :         19-CR-212 (VEC)
                                                                :
 STEVE CAMPBELL,                                                :              ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the sentencing of Defendant Steve Campbell is scheduled for Thursday,

October 29, 2020, at 2:00 P.M.;

        WHEREAS the sentencing will be held in Courtroom 443 of the Thurgood Marshall

United States Courthouse, located at 40 Foley Square, New York, New York 10007; and

        WHEREAS Defendant Campbell’s counsel, Mr. Jacob Mitchell, has represented to the

Court that he has met the requirements of the Southern District for New York entry policies for

subpoenaed witnesses and their counsel;

        IT IS HEREBY ORDERED THAT Mr. Mitchell must be allowed entry into the

Thurgood Marshall United States Courthouse upon presentation of this Order, an acceptable test

showing he is negative for COVID-19 dated within 24 hours of his arrival to New York,

confirmation that he can answer no to all of the questions on the Courthouse’s COVID

questionnaire other than the one relative to travel from outside of New York, and a temperature

of less than 100.4.



SO ORDERED.
                                                                _________________________________
Date: October 29, 2020                                                VALERIE CAPRONI
      New York, NY                                                    United States District Judge
